Citation Nr: 9903711	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-10 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
knee sprain with right patellar tendinitis, currently 
evaluated as 20 percent disabling.

2.  Entitlement to service connection for a low back disorder 
as secondary to the service-connected right knee and/or 
thoracic spine disability.

3.  Whether the veteran has submitted new and material 
evidence to reopen his claim of entitlement to service 
connection for a low back disorder on a direct basis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and B.B.

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 until 
December 1975 and from November 1976 until September 1981.  
He was also shown to have had some active duty for training 
(ACDUTRA) postservice.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the Milwaukee, Wisconsin Regional Office (RO).

Although the RO addressed the issue of entitlement to service 
connection for a low back disorder on both a direct and 
secondary basis in its August 1997 supplemental statement of 
the case; the evidence clearly indicates that the February 
1997 rating decision appropriately addressed the issue as 
whether the veteran had submitted new and material evidence 
to reopen the claim.  Moreover, the March 1997 statement of 
the case provided the veteran with notice the statutory and 
regulatory laws regarding new and material evidence claims.  
The veteran's testimony at his June 1997 personal hearing is 
construed to be a perfection of his appeal on this issue and 
it is appropriately before the Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The Board, in July 1991, while granting service 
connection for degenerative joint disease of the thoracic 
spine, specifically limited service connection to that 
disability and found that there was no separate back disorder 
attributable to service.

3.  The evidence received since July 1991, when viewed in the 
light of all of the evidence of record, does not raise a 
reasonable possibility of changing that prior decision.

4.  A chronic low back disorder is not causally related to 
any service-connected disability.  

5.  The service-connected residuals of right knee sprain with 
right patellar tendinitis are manifested by crepitus, 
tenderness and some limitation of motion with reported 
complaints of pain, locking and swelling; no subluxation is 
clinically demonstrated with slight instability.  

6.  The symptoms associated with the service-connected right 
knee are no more than moderate on the whole.  


CONCLUSIONS OF LAW

1.  The July 1991 decision of the Board, which denied service 
connection for a low back disorder, is final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  Evidence received since the Board's decision in 1991 is 
not new and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a)(1998).

3.  The veteran's low back disorder is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.310 (1998).

4.  The criteria for a rating in excess of 20 percent for 
residuals of right knee sprain are not clinically, 
demonstrated.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257-5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims have been determined to be well-grounded 
within the meaning of 38 U.S.C.A. 5107(a).  That is, he is 
found to have presented claims which are plausible.  The 
Board is also satisfied that that all relevant facts have 
been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

New and material evidence to reopen a claim for low back 
disorder on a direct basis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. 
§ 3.303(b)(1998).  The United States Court of Appeals of 
Veterans Claims (Court) has held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Id. at 498.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d)(1998).  Additionally, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if manifest to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

In this case, since there is a prior final Board decision in 
July 1991, the claim may not be reopened and allowed unless 
new and material evidence is presented.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104(a).  

38 C.F.R. § 3.156(a) (1998) provides that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See generally 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir.1998).

The evidence which was of record at the time of the prior 
final disallowance of the veteran's claim in 1991 included 
service medical records for both periods of service which 
show no complaints, treatment or diagnoses with regard to a 
low back disorder.  He did complain of infrequent low back 
pain that did not exist prior to service, at the time of his 
November 1975 separation examination.  A May 1976 VA 
orthopedic examination was also of record indicating a 
diagnosis of questionable back strain with a report of 
intermittent myalgia and no clinical evidence of disability 
at the time.  A March 1987 Army Reserve medical record shows 
that the veteran injured his low back during his ACDUTRA 
service.  He was assessed with a muscle strain/tear at that 
time.  A subsequent February 1989 Army Reserve medical 
examination showed no complaints or abnormality of the 
veteran's spine.  Private treatment records dated in November 
1989 show that the veteran was evaluated for low back pain as 
a result of an October 1989 industrial accident.  He was 
diagnosed with mild to moderate left S1 radiculopathy at that 
time. 

The record also included a March 1990 VA orthopedic 
examination which shows the veteran's history of an inservice 
back injury in 1975 aboard ship.  The examiner diagnosed mild 
narrowing of the L5/S1 disc with left sciatic nerve 
irritation and chronic low back strain.  A May 1990 letter 
from the veteran's private physician, A. Cherkasky, M.D., 
conveys the physician's opinion that the veteran's bulging 
disc space at L5-S1 was triggered by his inservice back 
injury.  A statement from a co-worker was received in May 
1990 that indicated that the veteran complained of his back 
bothering him on many occasions.  A. J. Dragosh, D.C., in May 
and September 1990 letters, opined that the veteran's 
inservice right leg injury resulted in weakness that could 
have been the cause of his back pain and muscle spasm.  
During his September 1990 personal hearing the veteran 
testified regarding his recollection of an alleged inservice 
back injury in 1975 and subsequent findings.  The report of a 
VA orthopedic examination, conducted in March 1991, was also 
of record.  It showed that the veteran's lumbar spine was 
within normal limits without evidence of degeneration.  

The additional evidence received since the Board's 1991 
decision includes VA outpatient clinical records dated 
between 1994 and 1995 that reflect continuing complaints and 
treatment of low back pain.  A May 1995 VA examination which 
shows the veteran's belief that his low back disorder was the 
result of his service-connected right knee disorder and 
findings of left-sided spasm, limitation of motion, objective 
evidence of pain and positive straight leg raising.  An 
October 1994 VA memorandum from the veteran's treating 
physician attributed the veteran's back pain, at least in 
part, to his abnormal gait as a result of his right knee 
instability.

Also added to the record was the report of a January 1997 VA 
orthopedic examination in which the examiner opined that the 
veteran's low back condition was not the result of or 
aggravated by his service connected right knee or thoracic 
spine disorders.  A June 1997 letter from D. Zilisch, D.C., 
indicates that the veteran had external/internal rotation of 
the ileum with body rotation of the fifth lumbar vertebrae to 
the left, which the private chiropractor opined, was 
complicated by the veteran's knee problems and gait.  

The veteran's testimony at his June 1997 personal hearing was 
also added to the record.  He testified that he believed that 
his low back disorder was a result of his two service-
connected disabilities, but also that he believed that his 
low back disorder originated with his inservice 1975 back 
injury.  In various statements in support of his claim, the 
veteran stated that he thought his current low back disorder 
was due to service injury or secondarily caused by his 
service-connected right knee and thoracic spine disorders.   

After a review of the record, the Board finds that the 
evidence presented since the 1991 Board decision is "new" 
in that it has not previously been submitted, but for the 
most part, is cumulative or duplicative of evidence 
previously of record regarding this claim.  Moreover it is 
not "material" because there is no reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, would change the outcome of the prior July 1991 
Board decision that service connection is not warranted for 
any back disorder other than the thoracic spine degenerative 
joint disease.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.156(a).  The added evidence does not establish that the 
low back disorder is etiologically related to service or any 
incident therein.  In this regard, although several medical 
records note the veteran's history of an inservice accident, 
the Board notes that evidence which is simply information 
recorded by a medical examiner unenhanced by any additional 
medical comment by that examiner does not constitute 
"competent medical evidence" and cannot enjoy the 
presumption of truthfulness as to the determination whether 
evidence is "new and material" for purposes of reopening a 
claim.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Further, it is clear that many of the medical opinions were 
given without discussion of subsequent back injuries.  
Moreover, although the veteran is competent to provide 
evidence of visible symptoms, he is not competent to provide 
evidence that requires medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Accordingly, the veteran's 
claim is not reopened and the Board's July 1991 decision 
remains final.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.156(a).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim for 
service connection for the claimed disability.  See Graves v. 
Brown, 8 Vet. App. 522, 524-525 (1996); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).

Service connection for a low back disorder, to include on a 
secondary basis.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439 (1995).  

The veteran asserts that he now has chronic low back 
disability, claimed as herniated nucleus pulposus, which is a 
result of his service-connected residuals of right knee 
sprain and degenerative joint disease of the thoracic spine.  

As noted previously, A. J. Dragosh, D.C., in May and 
September 1990 letters, attributed the veteran's back pain 
and muscle spasm, as well as the pain in his left leg, to his 
right knee disability.

The appellant underwent VA examination in May 1995 and was 
reported to have said that he felt his entire back condition 
was due to his [service-connected] knee and the trauma that 
had also caused arthritis of the thoracic spine.  Examination 
of the low back on that occasion disclosed findings which 
included left-sided spasm, limitation of motion, objective 
evidence of pain and positive straight leg raising. 

The veteran's treating physician, a VA doctor in the internal 
medicine department at a VA satellite facility responded to 
an RO inquiry in October 1994 that he had been seeing the 
appellant since October 1994, and that in his medical 
opinion, the veteran's muscular back pain was partly the 
result of abnormal gait due to chronic right knee 
instability.  He also related that the veteran's back pain 
was likely multifactorial in nature, and also partly due to 
bulging lumbar discs, although there was no evidence of disc 
herniation.

The RO subsequently sought a VA orthopedic examination and 
opinion and the appellant was examined in January 1997.  The 
examiner noted that the veteran's military medical records, 
private medical records and the results of all VA 
examinations in the claims folder, as well as records from 
the VA satellite outpatient clinic were available and were 
reviewed.  Following a comprehensive physical examination and 
magnetic resonance imaging of the low back, a detailed 
analysis of the evidence was presented.  It was reported that 
the medical opinion was based on all of the factors noted 
above.  

It was the examiner's medical opinion that the veteran's low 
back condition was "in no way" related to the right knee or 
thoracic spine disorders, and that there was no direct 
causation or aggravation of the low back by the service-
connected disabilities.  The examiner cited the veteran's 
inconsistent history in his reasoning and that the clinical 
evidence did not confirm that history.  The examiner noted, 
however, that the record indicated that the veteran had been 
treated for low back injury in 1989 while turning a roll of 
paper.  The examiner related that it was at that point that 
the appellant started to complain of prominent back pain, 
numbness, tingling and radiating pain, but that when he was 
specifically asked about the injury in 1989, the veteran 
denied it.   It was noted that there was one mention of low 
back pain upon a separation physical examiner, but that there 
was no evidence of treatment for such in the record.

The VA examiner further noted that he had first seen the 
appellant in June 1995, and that there had only been a very 
minimal antalgic gait at that time which appeared unchanged 
at the time of the examination, and was even less so than 
before.  He stated that based on his observation of the 
veteran, there was no abnormality in gait which could 
contribute to or aggravate a low back condition.  He found 
that the current low back disorder was of a type that did not 
exist prior to an industrial accident in October 1989. 

D. Zilisch, D.C., wrote in March 1997 that the veteran had 
external/internal rotation of the ileum with body rotation of 
the fifth lumbar vertebrae to the left which was complicated 
by current knee problems due to his gait.  

During his personal hearing in June 1997, the veteran 
elaborated upon his claimed back injury in service and the 
treatment he had received for it in the years thereafter.  He 
stated that he felt his bulging disc in 1989 was the result 
of the previous injury in service, and that the thoracic 
spine and right knee were altering his gait and aggravating 
the low back disorder.  

The veteran underwent VA examinations primarily for 
evaluation of the spine and right knee in January and June 
1998, respectively with no offered opinions with regard to 
etiology.

While the veteran has repeatedly contended that his current 
low back disorder is a result of his service-connected right 
knee and thoracic spine disorders, the Board concludes that 
the preponderance of the evidence is against the claim.  It 
is the duty of the Board to assess the credibility of the 
evidence, and the Board finds that the January 1997 VA 
orthopedic examiner's evaluation and opinion, which included 
a thorough review of the veteran's service medical records 
and all subsequent treatment records in his claims file, is 
necessarily of more probative value than Drs. Dragosh and 
Zilisch and the October 1994 VA physician's opinions.  
Although these examiners offered opinions based on their 
personal treatment of the veteran, there is no indication 
that they were able to review prior treatment records and the 
complete history of the veteran's low back disorder before 
rendering their opinions.  While an examiner can render a 
current diagnosis based upon his examination of the veteran, 
his opinion regarding the etiology of the underlying 
condition, without a thorough review of the record, can be no 
better than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  

The Board has also found the veteran's testimony and written 
argument to be of limited probative value, as the veteran is 
not competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased rating for residuals of right knee sprain with 
right patellar tendinitis.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's right knee disability is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, which provides a 20 
percent evaluation for moderate impairment of the knee.  A 30 
percent evaluation is warranted for severe impairment of the 
knee. 

The veteran's right knee disability may also be evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  
Under Diagnostic Code 5260, limitation of flexion of the leg 
to 45 degrees warrants a 10 percent evaluation, and 
limitation of flexion of the leg to 30 degrees warrants a 20 
percent evaluation.  Limitation of extension of the leg to 10 
degrees warrants a 10 percent evaluation, whereas limitation 
of extension to 15 degrees warrants a 20 percent evaluation 
under Diagnostic Code 5261.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (1998).  

The Court held in Deluca v. Brown, 8 Vet. App. 202, 206-7 
(1995), that in addition to applying schedular criteria, the 
Board may consider granting a higher evaluation in cases in 
which functional loss due to pain is demonstrated, and pain 
on use is not contemplated in the relevant rating criteria.  
It was determined that a rating must be coordinated with the 
impairment of function (see 38 C.F.R. § 4.21) and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use or due to flare-ups in accordance with the provisions 
of 38 C.F.R. §§ 4.40 and 4.45.

By rating action dated in June 1976, service connection for 
residuals of right knee strain was granted and a zero percent 
disability evaluation was assigned.  By rating action dated 
in July 1995, the rating was increased to 20 percent.

Treatment records from the LaSalle Clinic show treatment for 
the right knee between March and April 1995.  The appellant 
indicated that he had not derived any significant pain relief 
from a knee operation performed in the early 1980's.  Most of 
his complaints concerned pain in the peripatellar or anterior 
region of the knees.  Findings on examination at that time 
included flexion to 120 degrees, and "exquisite" tenderness 
around the infrapatellar tendon or the fat pad on either side 
of the tendon.  The veteran could fully extend the knee.  
There was no effusion and the knee was found to be stable.  
The examiner related that multiple X-ray views of the right 
knee failed to show any significant degenerative change, 
including the patellofemoral joint.  The examiner opined that 
the veteran's symptoms seemed to be a little out of 
proportion to what was otherwise expected, given his history, 
and that he was not a surgical candidate.  Leg strengthening 
excises, as well as Tylenol were recommended.

On VA examination of the right knee in May 1995, the veteran 
indicated that he had had a marked increased in right knee 
symptomatology, including sharp stabbing pain, especially 
upon exertion, and a constant pounding sensation, which 
caused him to stay off the knee more.  He said that the knee 
was pressure sensitive, swelled and gave way frequently, 
especially when ambulating stairs at home and at work.  The 
appellant was observed to be wearing a knee brace.  

Upon examination, his gait was observed to be questionably 
abnormal, and was only minimally antalgic.  Circumference of 
both knees was equal.  There was a slight Osgood-Schlatter's 
type deformity of the anterior tuberosity.  The knee was not 
warm to touch, with no palpable effusion and a fine grating 
crepitus could be elicited with all motions and 
manipulations.  The right patella was tender to touch.  Range 
of motion was from 18 to 122 degrees.  There was slight 
anterior cruciate ligament instability with a positive drawer 
sign.  There was no instability of the posterior cruciate, 
medial collateral or lateral collateral ligaments.  Prior X-
rays were reviewed which disclosed no degenerative changes.  

On VA examination in January 1997, the veteran was observed 
to have normal posture with an extremely minimal right 
antalgic gait when he went from a sitting or standing 
position, which resolved with walking approximately 30 to 40 
feet.  Patellar reflexes were normal, bilaterally, at 3+. 

Upon personal hearing on appeal in June 1997, the veteran 
reiterated and elaborated upon the multiple symptoms 
affecting his right knee which have been previously 
delineated in this writing.  He related that he was 
encountering difficulties on his job on account of right knee 
symptomatology, and was unable to engage in a number of 
recreational pursuits as a result thereof. 

VA outpatient clinic records dated between 1995 and 1997 
reflect continuing treatment for right knee symptomatology, 
in addition to other complaints and disorders.

The appellant's right knee was evaluated at a VA orthopedic 
examination in January 1998.  The veteran stated that he wore 
a brace at all times, and that his knee was continuously 
stiff with constant pain at a level of 10 on a scale of one 
to 10.  He complained of tenderness of the medial aspect and 
a "picky" sensation on the lateral patella.  He related 
that he had increased pain with ascending stairs, and said 
that the knee would hyperextend and lock.  

Upon physical examination of the right knee, the veteran was 
observed to be able to ambulate into the room with a very 
slow but steady gait, and did not use any assistive devices.  
He was able to flex the right knee from zero to 105 degrees 
with pain, and movement was very guarded.  Direct pressure to 
the patella elicited a complaint of pain.  There was 
significant crepitus noted both anteriorly and medially to 
the patella, as well as significant tenderness of the medial 
side of the right knee.  The appellant expressed pain with 
varus, valgus and McMurray testing.  He seemed to be in 
substantial distress trying to complete range of motion 
maneuvers, and became mildly diaphoretic.  X-rays of the 
right knee showed no evidence of fracture or other bone or 
joint abnormality.  

The appellant's right knee was most recently evaluated for 
compensation and pension purposes in June 1998.  He indicated 
that his right knee had gotten worse since that previous 
examination, and included symptoms of constant pain, 
swelling, morning stiffness, giving way, buckling, weakness, 
locking, fatigability, and increased symptoms climbing 
stairs, walking, and bending.  He related that his everyday 
activities, had been curtailed to a substantial extent due to 
the right knee condition.  

Upon physical examination, the veteran was observed to wear a 
patellar brace and walked with a normal gait.  The examiner 
observed that he continued to walk normally without the use 
of the brace.  He was able to walk on toes and heels, but was 
reluctant to walk on the right leg.  He squatted poorly on 
his right knee.  There was no evidence of swelling by 
measurement and no deformity was observed.  Some crepitus was 
noted.  The apprehension and McMurray tests were negative.  
There was marked tenderness and generalized hypersensitivity 
upon compression of the patella in all directions.  There was 
no varus or valgus instability.  Anterior and posterior 
drawer and Lachman signs were negative.  The veteran 
displayed guarding of the right knee.  Active range of motion 
was from zero to 110 degrees with pain.  Passive range of 
motion was from zero to 125 degrees.  The examiner noted that 
there was no evidence of disuse atrophy as would be seen in a 
chronic disused knee.  The circumference of the right thigh 
and calf were the same as the left lower extremity.  A 
diagnosis of patellofemoral pain syndrome of the right knee 
with good stability was rendered.  

Although the veteran asserts that his service-connected right 
knee is more severely disabling than reflected by the current 
evaluation, the evidence does not support this assessment.  
Current findings show that while the veteran wears a brace, 
his right knee is stable, and there is only minimal, if any 
antalgic gait.  Moreover he was observed to walk normally 
without the use of a brace.  Further, there is no current 
clinical indication of recurrent subluxation or lateral 
instability.  Although his right knee range of motion is 
somewhat diminished, it does not approach the extent 
warranted for a 30 percent disability rating under any 
applicable rating criteria.  Despite the veteran's complaints 
of constant pain, swelling, stiffness, giving way, buckling, 
weakness, locking, fatigability, and increased symptoms upon 
any activity, the objective clinical evidence of record does 
not reflect most of those symptoms.  Indeed, his private 
physician at that LaSalle clinic stated that his 
symptomatology was somewhat out of proportion to the 
findings.  On the basis of the evidence of record, the Board 
is thus of the opinion that the veteran's objective symptoms 
of crepitus, tenderness, and limitation of motion, when 
considered in conjunction with his complaints of pain, are no 
more than moderate on the whole, and do not warrant a higher 
evaluation under the provisions of Diagnostic Code 5257.  

Although the veteran complained of pain associated with the 
disability at issue, "a finding of functional loss due to 
pain must be 'supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  While he 
subjectively complained of discomfort with movement, and 
examiners indicated objective evidence of pain on motion, the 
pathology and objective observations of the claimant's right 
knee motion do not satisfy the requirements for a higher 
evaluation.  In this regard the June 1998 examiner noted that 
there was no disuse atrophy present as would be seen in a 
chronically disused knee.  Moreover, there is no indication 
that the veteran's pain severely limited his motion.  Thus, 
the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for a higher rating.  

The Board also notes that the service-connected right knee 
disability does not encompass arthritis in addition to 
instability or subluxation under Diagnostic Code 5257 such 
that a separate rating under Diagnostic Code 5003 is not for 
consideration in this instance.  See General Counsel's 
opinion in VAOPGCPREC 23-97 (July 1, 1997).  

Additionally, the Board is required to address the issue of 
entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321 only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that 
the rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  

Finally, he Board has considered the doctrine of benefit of 
the doubt as to each issue above, but finds that the record 
does not provide an approximate balance of negative and 
positive evidence on the merits.  Therefore, a reasonable 
basis for a grant of the benefits sought on appeal is not 
identified at this time.


ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
low back disorder on a direct basis; the claim is therefore 
denied.

Service connection for a low back disorder on a secondary 
basis is denied.

An increased rating for residuals of right knee sprain with 
right patellar tendinitis is denied.




		
	L. J. WELLS-GREEN
	Acting Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

